DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,104,876 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4 and 13-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McGray (US 485422).
For claims 1 and 13, McGray teaches a system for out of water storage of live shellfish, the system comprising:
a container support (10,12) comprising a surface to support a plurality of containers (17), each container comprising respective cells (23) to accommodate live shellfish out of water storage (note that elements (27,33) can be used to let water out of cells (23) and therefore the shellfish can be allowed to store with or without of water) in a vertical orientation substantially perpendicular to the surface;
a water reservoir (15,34) carried by the container support;
a pump system (13) coupled to the water reservoir and carried by the container support, to pump water from the reservoir to one or more of the containers above the shellfish; and a collector (16,30,35) coupled to the water reservoir and carried by the container support, to collect and provide 
For claims 2 and 14, McGray further teach the water reservoir (15,34) being integrated into the container support (10,12, see Figure 1).
	For claims 3 and 15, McGray further teach the collector (16,30,35) being integrated into the container support (see Figure 1).
	For claims 4 and 16, McGray further teach a power source (implicit therein in order to operate the pump system) coupled to the pump system (13) and carried by the container support.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGray (US 485422) in view of Torring et al. (US 2007/0022966).
For claims 5 and 17, McGray discloses most of the claimed invention except for mentioning a water treatment system coupled to the water reservoir.
Torring et al. teach that it is old and well known in the art to provide a water treatment system (130) coupled to the water reservoir (see Figure 1A).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGray so as to include the use of a water treatment system, in a similar manner as taught in Torring et al., in order to filter the water stored therein.
For claims 6 and 18, McGray as modified by Torring et al. (emphasis on Torring et al.) further teach a filter (130) and an exchange mechanism (120) to exchange water in the reservoir for fresh water.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGray (US 485422) in view of Lee (US 3727579).
For claim 7, McGray discloses most of the claimed invention except for mentioning the containers stacked on the surface of the container support.
Lee teaches that it is old and well known in the art to provide the containers (10) stacked on the surface of the container support (see Figures 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGray so as to include the teaching of stacking containers on top of eachother, in a similar manner as taught in Lee, so as to save storage space during shipment.
	For claim 10, McGray as modified by Lee (emphasis on McGray) further teach a divider (23) that provides the cells in the container.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGray (US 485422).
With respect to the limitations, “a providing a plurality of containers” as claimed in claims 19 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGray so as to include an additional container where it is needed, since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.
	Claims 26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Torring et al. (US 2007/0022966).
For claim 26, Torring et al. teach a pallet comprising:
a surface to support one or more containers (300) that accommodate live shellfish; a water reservoir (located within system (100)) integrated into the pallet; and a collector (120) coupled to the water reservoir and carried by integrated into the pallet, to collect and provide to the reservoir water that is pumped from the water reservoir and flows over the shellfish (see [0062],[0063] and Figures 1A and 1B). 
For claim 27, Torring et al. teach a water treatment system ((130) located within system (100)) coupled to the water reservoir. 
For claim 28, Torring et al. teach the water treatment system comprising one or more of: a filter (130); and an exchange mechanism (120) to exchange water in the reservoir for fresh water.  
Allowable Subject Matter
Claims 8,9,21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644